      Case 3:18-cv-02108-B Document 10 Filed 10/05/18             Page 1 of 3 PageID 36



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MYRON STILES,

        Plaintiff,
                                                    CIVIL ACTION NO. 3:18-cv-02108-B
vs.

AUTOZONE, INC.,                                     JURY TRIAL DEMANDED

        Defendant.

                                     /

               DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

        COMES NOW Defendant, AutoZoners, LLC, (incorrectly referred to in Plaintiff’s

Complaint as AutoZone, Inc.), by and through its undersigned counsel, and respectfully submits

its Corporate Disclosure Statement pursuant to Federal Rule of Civil Procedure 7.1, as follows:

        AutoZoners, LLC is a non-governmental corporate party and a subsidiary of its ultimate

parent corporation, AutoZone, Inc., a publicly owned corporation formed under the laws of

Nevada. Therefore, AutoZone, Inc. is the ultimate parent corporation of AutoZoners, LLC.

Dated: October 5, 2018                      Respectfully submitted,

                                            /s/ Christopher S. Mann
                                            Christopher S. Mann
                                            (TX Bar No. 24061563)
                                            Jones Walker LLP
                                            201 St. Charles Avenue
                                            New Orleans, Louisiana 70170-5100
                                            Telephone: (504) 582-8332
                                            Facsimile: (504) 589-8332
                                            E-Mail: cmann@joneswalker.com

                                            And




{M1558868.1}                                    1
    Case 3:18-cv-02108-B Document 10 Filed 10/05/18     Page 2 of 3 PageID 37



                                    Laurie M. Riley, Esq.
                                    Florida Bar No.: 657751
                                    (Application for Pro Hac Vice Admission will be
                                    submitted)
                                    Jones Walker LLP
                                    201 South Biscayne Boulevard, Suite 2600
                                    Miami, FL 33131
                                    Telephone: (305) 679-5728
                                    Facsimile: (305) 679-5816
                                    Email: lriley@joneswalker.com

                                    And

                                    Tracy E. Kern, Esq.
                                    Louisiana Bar No.: 20246
                                    (Application for Pro Hac Vice Admission will be
                                    submitted)
                                    Jones Walker LLP
                                                              th
                                    201 St. Charles Avenue, 50 Floor
                                    New Orleans, Louisiana 70170
                                    Phone: (504) 582-8134
                                    Facsimile: (504) 589-8134
                                    Email: tkern@joneswalker.com

                                    And

                                    Amy K. Anderson
                                    Texas Bar No. 24077064
                                    Jones Walker LLP
                                    811 Main Street, Suite 2900
                                    Houston, Texas 77002
                                    Telephone: 713.437.1800 Facsimile: 713.437.1810
                                    Email: aanderson@joneswalker.com

                                    Counsel for Defendant




{M1558868.1}                           2
    Case 3:18-cv-02108-B Document 10 Filed 10/05/18                  Page 3 of 3 PageID 38



                                 CERTIFICATE OF SERVICE

        On October 5, 2018, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing system

of the court. I hereby certify that I have served all counsel and/or pro se parties of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5 (b)(2).


                                        John H. Crouch, IV
                                     Kilgore & Kilgore, PLLC
                                      3109 Carlisle, Suite 200
                                         Dallas, TX 75204
                                  Via Email: jhc@kilgorelaw.com

                                                      /s/ Christopher S. Mann
                                                      Christopher S. Mann




{M1558868.1}                                      3
